Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 17/576,709 filed on 01/14/2022.
Claims 1-20 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

CONTINUATION 
This application is a continuation of U.S. application 16/906,794 (now US Pat. No. 11,227,313) filed on 06/19/2020 (“Parent Application”).  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 6, 8, 10, 15, and 20 are rejected on the ground of nonstatutory double patenting over claims 1, 3, 8, 13, 15, and 17 of U.S. Patent No. 11,227,313 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
	
Claims of instant App.
(as filed on 01/14/2022)
Claims of US Pat. No. 11,227,313
(issued on 01/18/2022)
1
1
6
3
8
8
10
13
15
15
20
17


The chart above maps claims of the instant application to corresponding claims of U.S. Patent 11,227,313 that are patentably indistinct, though not identical.  For example, with respect to independent claims 1/8/15, the claim language referring to “a subset of the plurality of users to receive the offer” is not identically recited in the claims of the ‘313 Patent.  Notably, however, this claim language is not verbatim recited in the original disclosure, but instead is supported by the disclosed techniques for filtering different customers/contacts (Spec. at par. [0169]), which corresponds to the claim language in the ‘313 Patent directed to using a list of contacts from among a portion are selected and to whom an offer is transmitted, such that the claimed “portion” and “subset” terms, though not literally identical, are obvious variants of substantially the same claim feature shared between the claims of the instant application and the ‘313 Patent, which is described/supported by the same portion of the disclosure of the pending application and the issued Patent.  Accordingly, one of ordinary skill in the art would have recognized the slight differences between the claim language/limitations of the corresponding claims as being directed towards intention, non-functionally distinct language, slight variations in terminology, or obvious variants of similar claim elements, and therefore these claims are not patentably distinct from one another despite these slight differences.

Allowable over the prior art
Claims 1-20 are allowable over the prior art:  The closest prior art reference of record, Wickam (US 2015/0242919), is directed to a service provider recommendation method/system, and with respect to independent claims 1/8/15 teaches features including a first display area displaying a plurality of tabs for different elements of the sponsor portal system (Wickam at paragraphs 85, 91, 95, 98, 130-133, and Figs. 6-9 and 27); and a second display area, wherein the sponsor engine is further programmed to dynamically update the second display area (Wickam at paragraphs 52, 57, 95-97, 130-133, and Figs. 8 and 27) to display, in response to a selection of a leads tab in the first display area, a list of active offers, each active offer selectable by the sponsor associated with a vendor (Wickam at paragraphs 130-133 and Fig. 27); in response to a selection of a vendors tab in the first display area, a list of vendors approved by the sponsor (Wickam at paragraphs 98-107 and Figs. 9-12).  However, Wickam and the other prior art references of record do not teach or render obvious the combined sequence of limitations directed to “wherein in response to selection of an active offer, the sponsor engine is further programmed to: cause display in overlay over the second display area a draft offer message corresponding to the selected active offer, the draft offer message including an offer title, a details section, and a hyperlink to additional information regarding the offer; cause display of an approval control selectable to indicate approval of the draft offer message by the sponsor; and wherein in response to selection of the approval control, the sponsor engine is programmed to: determine, based upon the user profiles and at least one of the offer or the vendor associated with the offer, a subset of the plurality of users to receive the offer; and transmit an interactive graphic to mobile computing devices of the subset of the plurality of users, the interactive graphic configured to communicate to the mobile computing devices a limited amount of information associated with the selected active offer, the limited amount of information comprising at least a portion of the offer title, the details section, and the hyperlink included in the draft offer message, the limited amount of information sized for ease of display on a smart phone screen of limited size,” as recited and arranged with the other limitations recited in independent claim 1 and as similarly encompassed by independent claims 8/15, thus rendering claims 1/8/15 and dependent claims 2-7, 9-14, and 16-20 as allowable over the prior art.  Claims 1-20 are not allowable however, because claims 1, 6, 8, 10, 15, and 20 stand rejected on double patenting grounds, whereas claims 2-5, 7, 9, 11-14, and 16-19 are objected to for being dependent on a rejected base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angell et al. (US 2008/0249869):  discloses features for providing marketing content to customers, including modular marketing messages based on templates and further personalized to customers (paragraph 140).
Rankin, Jr. et al. (US 2011/0289161):  discloses features for generating marketing materials based on selected marketing templates (at least paragraph 105).
Casas et al. (US 2010/0114663):  discloses features for identifying potential sales prospects by analyzing customer purchasing patterns (at least paragraph 11) and generating a sales prospect recommendation, including features for entering queries for sales prospects and performing data mining to retrieve results of the queries (see, e.g., paragraphs 18 and 50).
Korada et al. (US 2017/0330220):  discloses features for adaptively generating leads for marketing, including features for scoring, filtering, and querying leads (paragraphs 17, 19, 26, and 45) and generating lead statistics (paragraph 49), and  generating conversion data for the training set of leads by tallying whether the training leads were successfully converted (e.g., whether the potential customer described by the lead purchased a good or service from the advertiser) (paragraph 27).
Taddei et al. (US 2007/0219851):  discloses features for generating and developing a sales lead, including prioritizing leads based on a likelihood of conversion (paragraph 27).
Williams et al. (US 2008/0109445): discloses features for enhancing leads, including features for improving conversion rates (paragraph 40).
Web Lending Site Qualifies Leads for Banks. FutureBanker 2.4: 28. Thomson Media. (Apr 1998):  discloses an online service for screening/matching lenders and borrowers, including sophisticated filters for pre-qualifying leads.
Using WEB ANALYTICS to INCREASE CONVERSIONS: 6. ADDITIONAL METRICS FOR Increasing Sales & Generating Leads Anonymous. Direct Marketing Association (DMA). Web Analytics Report. (Nov 2007):  discloses techniques in the art for using web analytics data for generating leads and increasing conversion rates.
Managing Sales Leads by Computer. Zeleny, Indira Small Business Reports; Nov 1989; 14, 11; ABI/INFORM Global; pgs. 60-62:  discloses computerized lead processing and prioritizing features.
Applications of recommender systems in target selection. Krishnamoorthy, Srikumar; Bhasker, Bharat. Journal of Targeting, Measurement and Analysis for Marketing13.1: 61-69. Palgrave Macmillan. (Oct 2004):  discloses recommender systems for selecting target customers in internet business, including generating/ranking recommended products to customers based on their profiles.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
10/07/2022